COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


LUCILLE ST. CLAIR
                                               MEMORANDUM OPINION *
v.   Record No. 2983-95-1                          PER CURIAM
                                                 JUNE 25, 1996
BROWNING-FERRIS INDUSTRIES, INC.


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

           (William E. Baggs, on briefs), for appellant.
           (Clair C. Carr; Kalbaugh, Pfund &
           Messersmith, on brief), for appellee.



     Lucille St. Clair ("claimant") contends that the Workers'

Compensation Commission erred in finding that she failed to prove

that she sustained an injury by accident arising out of and in

the course of her employment on April 22, 1994.    Specifically,

claimant argues that the commission erred in finding that she

failed to prove she sustained a sudden mechanical change in her

body as a result of the work-related incident.     Upon reviewing

the record and the briefs of the parties, we conclude that this

appeal is without merit.    Accordingly, we summarily affirm the

commission's decision.   Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).     "In

order to carry [her] burden of proving an 'injury by accident' a

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
claimant must prove that the cause of [her] injury was an

identifiable incident or sudden precipitating event and that it

resulted in an obvious sudden mechanical or structural change in

the body."    Morris v. Morris, 238 Va. 578, 589, 385 S.E.2d 858,

865 (1989).   Unless we can say as a matter of law that claimant's

evidence sustained her burden of proof, the commission's findings

are binding and conclusive upon us.    Tomko v. Michael's

Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833, 835 (1970).
     The commission found that claimant, who suffered from pre-

existing cervical disc disease, proved she sustained an increase

in her symptoms after the April 22, 1994 work-related incident.

However, the commission held that, due to the "absence of a

sudden mechanical change," claimant failed to carry her burden of

proof.   In so ruling, the commission found as follows:
           [T]he record establishes that the claimant
           had a preexisting disc herniation at C4-C5.
           There is no evidence before us to indicate
           that this herniation increased or impinged on
           a spinal nerve root as a result of the
           incident of April 22, 1994. The medical
           record also reflects that the claimant was
           diagnosed in July 1994 with a ruptured disc
           at C5-C6. There is no documentation of a
           disc herniation at this level prior to April
           22, 1994. However, Dr. [Isabelle L.]
           Richmond, the only physician who directly
           addressed the issue of causation as to this
           disc herniation, opined that "her alleged
           injury [on April 22, 1994] . . . in and of
           itself would not be expected to produce
           significant multi-level disk herniations de
           novo. . . ." Dr. [James D.] Dillon opined
           that: "I cannot prove or disprove that her
           work-related incident caused the rupture of
           the discs in her neck. . . ." He did
           indicate that the incident of April 22, 1994,
           increased the claimant's symptoms.


                                  2
     The medical records and opinions of Drs. Richmond and Dillon

support the commission's decision.   Accordingly, we cannot find

as a matter of law that claimant met her burden of proving a

sudden mechanical change in her body occurred as a result of the

April 22, 1994 work-related incident.   Therefore, we affirm the

commission's decision finding that claimant failed to prove she

sustained an injury by accident arising out of and in the course

of her employment on April 22, 1994.

                                              Affirmed.




                                3